DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Huber [2010/0251438].

As to claim 1, Huber discloses an information processing device comprising: 
a determination unit that determines importance related to a cell-specific event of a cell, using image data obtained from a time-series imaging process targeting the cell; 
and a control unit that controls a process regarding setting for a target of acquisition of image data in the time-series imaging process, on the basis of a determination result of the importance [0011] (The present invention uses image analysis of time series comprising multiple images returned from a laser scanning microscope to detect biological events within a probe, and to respond to, for example, changes in average, standard deviation or total intensity or to distribution and patterns of probe signals to alter microscope modality) [0035-0036].

As to claim 2, Huber discloses the information processing device according to claim 1, wherein the process regarding the setting for the target of acquisition of image data includes a process that presets the target of acquisition of image data in the time-series imaging process, on the basis of the determination result of importance  [0031] (In a first aspect of the present embodiment, image analysis techniques are used for cell segmentation and tracking to extract time series of fluorescent signals from cells under laser scanning microscopy analysis. As these signal changes indicate biologically relevant information, their changes are compared to user-defined criteria. These are subsequently used as triggers to adapt microscope modalities including sampling rates, laser excitation, magnification, during single cell measurements.).

As to claim 3, Huber discloses the information processing device according to claim 2, wherein the process that presets the target of acquisition of image data includes a process that presets time point of generation, in the time-series imaging process, of the image data assumed as the target of acquisition [0031] (In a first aspect of the present embodiment, image analysis techniques are used for cell segmentation and tracking to extract time series of fluorescent signals from cells under laser scanning microscopy analysis. As these signal changes indicate biologically relevant information, their changes are compared to user-defined criteria. These are subsequently used as triggers to adapt microscope modalities including sampling rates, laser excitation, magnification, during single cell measurements.).

As to claim 4, Huber discloses the information processing device according to claim 2, wherein, in a case where a plurality of image data with different focal positions is generable at one time point in the time-series imaging process, the process that presets the target of acquisition of image data includes a process that presets the number of acquisition of image data at the one time point and/or the focal positions [0017] The invention uses a-priori knowledge of a biological process under investigation to automate microscopy by adapting sampling rates and other microscope modalities like lasers resources, detection settings, optical path settings, stage position, focus position, region of interest, image resolution, scan speed, z-stack measurements, photo-bleaching, un-caging, fluorescence lifetime imaging, fluorescence correlation spectroscopy, optical tweezers, or magnification during the course of an experiment.).

As to claim 5, Huber discloses the e information processing device according to claim 1, wherein the process regarding the setting for the target of acquisition of image data includes a process that deletes the target of acquisition in the time-series imaging process [0076] (A Data Base Delete (box 10) that allows deletion of cells, channels or evaluation means from a repository of images stored by the base system.  Again, the information to be deleted is determined by the particular parameters set for the instance of box--for example, the images for all but channel 3 for the cell being monitored could be deleted.).

As to claim 6, Huber discloses the information processing device according to claim 1, wherein the process regarding the setting for the target of acquisition of image data includes a process that excludes image data acquired at a predetermined time point [from a time series, channel, etc.] and thereafter in the time-series imaging process, from the target of acquisition [0060] (A time series separator (not shown) can separate time series of one channel for different means of evaluation.).

As to claim 7, Huber discloses the information processing device according to claim 1, wherein the process regarding the setting for the target of acquisition of image data controls a process regarding increase or decrease of data size of the image data preset as a target of acquisition, on the basis of the determination result of importance [0076] (A Data Base Delete (box 10) that allows deletion of cells, channels or evaluation means from a repository of images stored by the base system.  Again, the information to be deleted is determined by the particular parameters set for the instance of box--for example, the images for all but channel 3 for the cell being monitored could be deleted.) [Deleting information inherently will decrease data size].

As to claim 8, Huber discloses the information processing device according to claim 1, wherein the process regarding the setting for a target of acquisition of image data includes a process that updates time-series information that specifies the target of acquisition of image data in the time-series imaging process [0076] (A Data Base Delete (box 10) that allows deletion of cells, channels or evaluation means from a repository of 

As to claim 9, Huber discloses the information processing device according to claim 8, wherein the process that updates time-series information includes a process that deletes the target of acquisition of image data from the time-series information, and/or a process that adds the target of acquisition of image data to the time-series information. [0076] (A Data Base Delete (box 10) that allows deletion of cells, channels or evaluation means from a repository of images stored by the base system.  Again, the information to be deleted is determined by the particular parameters set for the instance of box--for example, the images for all but channel 3 for the cell being monitored could be deleted.).

As to claim 10, Huber discloses the information processing device according to claim 1, wherein the process regarding the setting for a target of acquisition of image data includes a process regarding the setting for a target of storage of image data generated by the time-series imaging process [0017] (The invention uses a-priori knowledge of a biological process under investigation to automate microscopy by adapting sampling rates and other microscope modalities like lasers resources, detection settings, optical path settings, stage position, focus position, region of interest, image resolution, scan speed, z-stack measurements, photo-bleaching, un-caging, 

As to claims 11-13, Huber discloses the information processing device according to claim 1, wherein the control unit presets a target temporal unit targeted by the process regarding the setting for a target of acquisition of image data, out from a process period of the time-series imaging process, corresponding to the importance, wherein length of the target temporal unit includes length determined corresponding to the cell-specific event related to the determined importance, wherein length of the target temporal unit includes length determined on the basis of feature obtained by analyzing the image data [0013] The present invention combines single cell microscopy, image analysis and automation in a way that allows microscope modality adaptation in response to cell signaling events as detected by physical, physiological, biochemical or morphological changes in cells over time.  Cells may include all cells including animal or plant tissue, mutant and aberrant cells like cancer cells, as well as specialized cells such as liver, muscle cells or neurons. [0031, 0054, 0060-0073, 0084].

As to claim 14, Huber discloses the information processing device according to claim 1, wherein the determination unit determines the importance using a feature obtained by analyzing the image data [0013] The present invention combines single cell microscopy, image analysis and automation in a way that allows microscope modality adaptation in response to cell signaling events as detected by physical, physiological, biochemical or morphological changes in cells over time.  Cells may include all cells 

As to claim 15, Huber discloses the information processing device according to claim 14, wherein the determination unit discriminates the cell-specific event regarding the cell contained in the image data, on the basis of the feature, and determines the importance on the basis of the discrimination result [0011, 0013].

As to claim 16, Huber discloses the information processing device according to claim 15, wherein the importance is estimated using a learned model that has learned a preliminarily acquired relation between the cell-specific event retarding the cell contained in the image data, and feature obtained by analyzing the image data [0017] (The invention uses a-priori knowledge of a biological process under investigation to automate microscopy by adapting sampling rates and other microscope modalities like lasers resources, detection settings, optical path settings, stage position, focus position, region of interest, image resolution, scan speed, z-stack measurements, photo-bleaching, un-caging, fluorescence lifetime imaging, fluorescence correlation spectroscopy, optical tweezers, or magnification during the course of an experiment.) [0023].

As to claim 17, Huber discloses the information processing device according to claim 13, wherein the feature includes a feature estimated on the basis of at least any one of morphology of image and kinetics of the cell contained in the image data, and morphological changes in cells over time.  Cells may include all cells including animal or plant tissue, mutant and aberrant cells like cancer cells, as well as specialized cells such as liver, muscle cells or neurons.) [0039-0040].

As to claim 18, Huber discloses an information processing method comprising by a processor: determining importance related to a cell-specific event of a cell, using image data obtained from a time-series imaging process targeting the cell; and controlling a process regarding setting for a target of acquisition of image data in the time- series imaging process, on the basis of a determination result of the importance [0011] (The present invention uses image analysis of time series comprising multiple images returned from a laser scanning microscope to detect biological events within a probe, and to respond to, for example, changes in average, standard deviation or total intensity or to distribution and patterns of probe signals to alter microscope modality).

As to claim 19, Huber discloses an information processing system comprising: an imaging device that includes an imaging unit that produces an image by image capturing; and an information processing device that includes a determination unit that determines importance related to a cell-specific event of a cell, using image data obtained from a time-series imaging process targeting the cell by the imaging unit; and a control unit that controls a process regarding setting for a target of acquisition of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARCOS L TORRES/           Primary Examiner, Art Unit 2647